DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "a third emitter" in line 2.  There is insufficient antecedent basis for this limitation in the claim because the preceding claim (claim 1) fails to previous disclose a “second transmitter.”
Claim 7 recites the limitation "said third beam" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zahn et al DE102006002356A1 (hereinafter Zahn).
Regarding claim 1, Zahn discloses a pallet monitoring system for a pallet system having one or more pallets for moving material into a processing system (see figs. 1 and 2, [0027]-[0029]) comprising: 
an emitter adapted to be attached to the pallet system, said emitter configured to emit a first beam (sensors 30, see fig. 2, [0029]); and 
a first detector adapted to be attached to the pallet system, said first detector configured to receive said first beam (sensors 31, see fig. 2, [0029]); 
wherein said first beam is projected to form a plane over at least a portion of the one or more pallets (light beam sensors scans the area 15, see [0029]-[0031]).
Regarding claim 2 as applied to claim 1, Zahn further discloses wherein said first beam is selected from the group consisting of: light, radio, or sonic beams (see fig. 2, page 7, [0029]).
Regarding claim 3 as applied to claim 1, Zhan further discloses wherein said plane is parallel to the one or more pallets (see figs. 2 and 3, [0029]-[0030]).
claim 4 as applied to claim 1, Zhan further discloses a second emitter adapted to be attached proximate to an interface of the pallet system that is configured to be operatively coupled to a processing system said second emitter configured to emit a second beam (sensors 30, see fig. 2, [0029]); and a second detector configured to receive said second beam; wherein said second beam is configured project across the interface (sensors 31, see fig. 2, [0029]).
Regarding claim 5 as applied to claim 4, Zhan further discloses wherein said second beam is selected from the group consisting of: light, radio, or sonic beams (see fig. 2, page 7, [0029]). 
Regarding claim 6 as applied to claim 1, Zhan further discloses a third emitter adapted to be attached proximate to an interface of the pallet system configured to be operatively coupled to a processing system said second emitter configured to emit a second beam (sensors 30, see fig. 2, [0029]); and a third detector configured to receive said second beam (sensors 31, see fig. 2, [0029]); 
wherein said second beam is configured project above a first pallet when said pallet is moved into the processing system (see figs. 2 and 3, [0029]-[0032]), and 
wherein said third beam is configured to project above a second pallet when said pallet is moved into the processing system, wherein the second pallet is initially positioned beneath said first pallet (see figs. 2 and 3, [0029]-[0032]).
	Regarding claim 7 as applied to claim 4, Zhan further discloses wherein said third beam is selected from the group consisting of: light, radio, or sonic beams (see fig. 2, page 7, [0029]).
claim 8, Zahn discloses a method of monitoring a pallet system having one or more pallets for moving material into a processing system (see figs. 1 and 2, [0027]-[0029]) comprising:
providing a first emitter (sensors 30, see fig. 2, [0029]);
providing a first detector (sensors 31, see fig. 2, [0029]);
projecting a first beam from said first emitter to said first detector across a plane over at least a portion of the one or more pallets (light beam sensors scans the area 15, see [0029]-[0031]); and
detecting whether said first projected beam has been interrupted (light beam sensors scans the area 15, see [0029]-[0031]).
	Regarding claim 9 as applied to claim 8, Zahn further discloses wherein said first beam is selected from the group consisting of: light, radio, or sonic beams (see fig. 2, page 7, [0029]).
	Regarding claim 10 as applied to claim 8, Zahn further discloses further comprising:
providing a second emitter (sensors 30, see fig. 2, [0029]);
providing a second detector (sensors 31, see fig. 2, [0029]);
projecting a second beam from said second emitter to said second detector across an interface of the pallet system that is in operative communication with a processing system (see figs. 2 and 3, [0029]-[0032]); and
detecting whether said second projected beam has been interrupted (see figs. 2 and 3, [0030]-[0032]).
claim 11 as applied to claim 10, Zahn further discloses wherein said first beam is selected from the group consisting of: light, radio, or sonic beams (see fig. 2, page 7, [0029]).
	Regarding claim 12 as applied to claim 10, Zahn further discloses providing a third emitter (sensors 30, see fig. 2, [0029]); 
providing a third detector (sensors 31, see fig. 2, [0029]); 
projecting a third beam from said third emitter to said third detector across said interface of the pallet system that is in operative communication with a processing system, wherein said second beam and said third beams are at different heights (see figs. 2 and 3, [0029]-[0032]); and
detecting whether one or more of said second or third projected beam has been interrupted (see figs. 2 and 3, [0030]-[0032]).
	Regarding claim 13 as applied to claim 12, Zahn further discloses wherein said third beam is selected from the group consisting of: light, radio, or sonic beams (see fig. 2, page 7, [0029]).
	Regarding claim 14, Zahn discloses a method of monitoring a pallet system having one or more pallets for moving material into a material processing system (see figs. 1 and 2, [0027]-[0029]) comprising: 
placing the pallet system adjacent to a processing system to form an interface through which the one or more pallets move, the material processing system including an area adjacent to the interface (see figs. 1 and 2, [0027]-[0029]); 
providing an emitter (sensors 30, see fig. 2, [0029]); 
providing a detector (sensors 31, see fig. 2, [0029]); 

determining whether said first projected beam has been interrupted by the object (light beam sensors scans the area 15, see [0029]-[0031]). 
	Regarding claim 15 as applied to claim 14, Zahn further discloses wherein said area is underneath one or more rails, which carry the one or more pallets, and is provided by the material processing system (see figs. 2-3, [0029]-[0031]).
	Regarding claim 16 as applied to claim 15, Zahn further discloses wherein the pallet system and the material processing system are spaced apart by a gap (see figs. 2-3, [0029]-[0031]).
Regarding claim 17 as applied to claim 15, Zahn further discloses wherein the pallet system and the material processing system are directly adjacent to each other (see figs. 2-3, [0029]-[0031]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wargo et al 20160039619 discloses a workstation for unloading a pallet.
Forster et al 20020130817 discloses communicating with stackable objects using an antenna array.
Oullette 6,371,720 discloses palletizer with operation time reducing modifications.
Verwey et al 4,214,848 discloses a palletizer.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone number is (571)272-6496. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648